DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 6/9/2020 & 1/11/2021.
Claims 1-20 are presented for examination.
This application is a CON of PCT/JP2019/021781 filed on 05/31/2019.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to specifically teach a reader/writer including a second magnetic field antenna configured to communicate with the first magnetic field antenna through a magnetic field coupling and disposed along the conveying path, wherein the second magnetic field antenna emits a magnetic flux while the conveying path conveys the RFID tag in the conveying direction with the RFID tag facing an opening plane of the second magnetic field antenna, and wherein the second magnetic field antenna comprises an opening diameter that is larger than a distance between the RFID tag and the second magnetic field antenna in a normal direction of the second magnetic field antenna when the RFID tag is facing the opening plane of the second magnetic field antenna. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leutgeb et al. (US 2015/0356334) antenna arrangement and method for operating an antenna arrangement.
Kato et al. (US 2017/00083804) teaches RFIC module and RFID tag including the same.
Ikemoto (US 2012/0206239) teaches RFID system.
Mandai et al. (US 2017/0373389) teaches antenna apparatus and RFID system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWYN LABAZE/Primary Examiner, Art Unit 2887